Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 05/18/2021. 

Allowance

Claims (1-10, 21), (11-17) and (18-20) are allowable.

Reason for Allowance

The cited arts of record, Chapman et al. US Patent Application Publication US 20160196676 Al (hereinafter Chapman) in view of Brown et al. US Patent Application Publication US 20040088657 Al (hereinafter Brown) teaches rendering characters using different font files.
Claims (1-10, 21), (11-17) and (18-20) are allowable. Independent claims 1, 11 and 18 are allowable because the prior arts of record do not teach receiving, subsequent to a first font file being stored in read-only memory, a first font patch file for storage in read-write memory and associating a first font file that includes a first set of glyphs, and a first font patch file that includes a second set of glyphs, with a first font and a first language and rendering a portion of the first text using the glyphs.
The cited arts of record, Chapman et al. US Patent Application Publication US 20160196676 Al (hereinafter Chapman) in view of Brown et al. US Patent Application Publication US 20040088657 Al (hereinafter Brown) do not explicitly disclose, teach, or suggest the claimed limitations of:
receiving, subsequent to a first font file being stored in read-only memory, a first font patch file for storage in read-write memory, wherein:
each of the first font file and the first font patch file is associated with a first font and a first language, the first font file includes a first set of glyphs that is associated with the first font and used to render characters for display, the first font patch file includes a second set of glyphs that is associated with the first font and used to render characters for display wherein the second set of glyphs includes at least one glyph that is not included in the first set of glyphs, and the [[a]] first set of glyphs  is static;
retrieving, from at least one of the first font file and the first font patch file depending on whether a first glyph is included in the first set of glyphs, the first glyph corresponding to a first character included in the first set of characters; and
rendering at least a portion of the first text string using the first glyph.
 (in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144